Citation Nr: 0407244	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

The propriety of an initial 10 percent evaluation assigned 
for service-connected bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to May 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO, which assigned a 10 percent rating for newly service-
connected bilateral tinnitus.  

The Board notes that while the veteran's appeal originally 
included a claim of entitlement to an initial compensable 
disability evaluation for service-connected bilateral hearing 
loss, the veteran and his representative withdrew this claim 
in October 2003.  See 38 C.F.R. §§ 20.204 (2003).  They also 
canceled an RO hearing on the matter scheduled for October 
2003.  

The veteran and his representative canceled a video 
conference hearing before Veterans Law Judge scheduled for 
March 2004 regarding the tinnitus claim on appeal.  See 
38 C.F.R. §§ 20.700(e), 20.704(e) (2003).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, 
assisting him in an effort to substantiate his claim for 
increased VA compensation benefits.  

2.  The veteran is in receipt a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus 
for the entire appeal period.  




CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for service-connected bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (Prior and subsequent to June 13, 2003) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the issue decided herein.  The 
VCAA, in part, redefined the obligations of VA with respect 
to its duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
The Court noted, however, that the statutory purpose was to 
ensure adequate notice at a time when a claimant "...often has 
not yet identified the evidence and information relevant to 
the claim", and cited the potential for prejudice in forcing 
a claimant to overcome an adverse determination, id. at 12, 
13, and emphasizes that in that particular case the absence 
of prejudice had not been demonstrated.  The Court cited to 
four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra:  
 
1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide;  and,  
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.
 
Id. at 14.  
 
In this case, the RO afforded the veteran notice of the VCAA 
in its March 2002 letter, prior to initial adjudication of 
the claim in April 2002.  After that rating decision granted 
entitlement to service connection, the veteran appealed with 
respect to the 10 percent initial rating assignment.  Thus, 
in the January 2003 statement of the case, the RO included a 
recitation of 38 C.F.R. § 3.159, with citation to the 
relevant portions of the United States Code pertaining to the 
VCAA.  In that statement of the case the RO also provided the 
veteran with the criteria for evaluating tinnitus and advised 
him that 10 percent, the rating already in effect, was the 
maximum schedular rating allowed under then-governing laws 
and regulations.  

The Board notes that, in fact, the veteran's arguments as to 
why a higher rating for tinnitus is warranted, cite to the 
existence of secondary problems due to tinnitus, 
specifically, complaints of insomnia, irritability, 
depression and balance difficulties.  VA has already 
separately considered whether benefits are warranted based on 
such problems.  The RO denied entitlement to service 
connection for these in a rating decision dated in February 
2004.  The Board is unaware of any appeal to these matters 
having been received by VA and as such, they will not be 
further discussed herein.

The Board also notes that the veteran was afforded 
opportunity to present evidence and argument in connection 
with his claim.  He withdrew his request for a hearing, 
however, and, as noted above, submitted argument relevant to 
secondary disabilities and not to the nature and severity of 
tinnitus manifestations.  The Board also notes that insofar 
as the veteran is in receipt of the maximum schedular rating 
for tinnitus, additional development such as another VA 
examination is not indicated.  

In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claim.  In the circumstances of this 
case, where there is no legal basis for a higher scheduler 
evaluation and no arguments relevant to entitlement to an 
extraschedular rating, a remand for additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  And, 
since the RO has provided the veteran with all required 
notice relevant to the legal basis for the denial of his 
claim, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 
9 Vet. App. 553, 567 (1996).

II.  Entitlement to a Higher Rating for Bilateral Tinnitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

The veteran is service-connected for bilateral tinnitus and 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  The 10 percent rating is the 
maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  In April 2002 the veteran expressed 
disagreement with the assignment of an initial 10 percent 
rating for bilateral tinnitus, generally arguing entitlement 
to a rating in excess of 10 percent rating.  He has offered 
no specific arguments to why the 10 percent rating is 
insufficient, instead identifying additional disabilities he 
believes are related to his tinnitus.  As set out above, the 
RO has taken the appropriate procedural steps to address such 
additional claims and they are not for discussion herein.  

The Board notes that the regulation at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 was revised effective June 13, 2003 to 
add additional notes following the diagnostic code.  Relevant 
to the veteran's appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

Because of the particular circumstances presented in this 
case, the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim under the new 
38 C.F.R. § 4.87, Diagnostic Code 6260 is not necessary.  The 
regulatory revisions do not contain any substantive changes 
that affect this particular case, but instead act as 
clarification.  In effect, the revised regulations amend the 
Rating Schedule to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260 that has 
existed throughout the entire period of this appeal and even 
prior to the veteran's appeal.  The intended effect of the 
regulatory action was to codify a long-standing VA practice 
by stating that recurrent tinnitus will be assigned only a 
single 10-percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  68 Fed. Reg. at 
25,822.  

VA's General Counsel has found that, in a precedent opinion 
at VAOPGCPREC 2-2003 (May 22, 2003), that: 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The Board concludes that as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
long standing VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria, neither the old or new version of the 
regulation is more favorable to the veteran and the veteran 
is in no way prejudiced by the Board's discussion of the 
regulatory revisions herein.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed. See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Board has also considered 38 
C.F.R. § 4.25(b) (2003), but finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  As the General Counsel opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  Due to the fact that tinnitus does not 
produce separate and distinct symptoms, the assignment of 
separate ratings for the right and the left ear is not 
appropriate.  The governing rule is that only a single 10 
percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-03.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  In this case, moreover, the veteran has not even 
argued such entitlement.

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003 (May 14, 2003), published 
at 68 Fed. Reg. 25,822 (2003).  The regulatory criteria do 
not otherwise allow for an evaluation in excess of 10 percent 
for tinnitus.  On this point the denial of the veteran's 
claim is based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the veteran's appeal of the rating was 
initiated following an original award.  However, since the 
veteran has already been given the maximum allowable rating 
for the entire appeal period, there is no need to discuss the 
propriety of staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Lastly, the veteran does not argue and the evidence does not 
suggest that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code, 
and to the extent an evaluation for tinnitus may be combined 
with other pathology, the veteran is already service-
connected for hearing loss disability.  Additionally, as 
discussed, a February 2004 rating decision of the RO denied a 
claim of service connection for balance difficulties, claimed 
as associated with tinnitus, and service connection for an 
adjustment disorder with depression, claimed as a nervous 
condition, to include insomnia and irritability, associated 
with tinnitus.  These matters are not on appeal, and the 
claims file at the Board contains no notices of disagreement 
regarding this action.  The veteran has also not raised a 
question of entitlement to any extraschedular consideration 
such as by demonstrating that tinnitus interferes with his 
employment or otherwise results in impairment not 
contemplated under the Rating Schedule.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  

Accordingly, given that the veteran is already in receipt of 
the maximum schedular benefit allowable for tinnitus under 
applicable VA regulations, the claim must be denied as a 
matter of law.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



